United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.R., Appellant
and
DEPARTMENT OF THE NAVY, NORFOLK
NAVAL SHIPYARD, Portsmouth, VA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 10-486
Issued: October 12, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On December 16, 2009 appellant filed a timely appeal of an October 23, 2009 Office of
Workers’ Compensation Programs’ merit decision. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3,
the Board has jurisdiction to consider the merits of the case.
ISSUE
The issue is whether appellant had any disability on or after December 1, 2007 due to his
accepted employment-related injuries.
FACTUAL HISTORY
On March 6, 2008 appellant, then a 47-year-old training instructor, filed an occupational
disease claim alleging on June 26, 2002 he was exposed to the chemical loctite 380 during his
employment as a marine machine mechanic working on fuel lockers. On August 6, 2008 the
Office accepted his claim for bronchitis and pneumonitis due to fumes and vapors as well as
chronic rhinitis. Appellant filed a claim for wage-loss compensation from December 1, 2007
through September 6, 2008.

In a note dated December 20, 2007, Dr. William Paul Magdycz, a Board-certified
otolaryngologist, reported that appellant had been coughing for 10 to 11 weeks. He found that
appellant was running a fever of over 102 degrees. He diagnosed acute chemical bronchitis,
bronchiectasis, asthma, dyspnea, chronic rhinitis and pulmonary nodules found on x-ray as well
as “other disease of the vocal cords.”
Dr. Rajnish Dhawan, a Board-certified pulmonologist, completed a work release note
dated January 9, 2008 finding that appellant was disabled from December 5, 2007 through
January 8, 2008. In a narrative report of February 27, 2008, he stated that he examined appellant
on December 5, 2007 for a chronic cough lasting six years. Appellant attributed his cough to
Loctite 380 exposure while working at the employing establishment. Dr. Dhawan stated that he
reviewed appellant’s 2007 chest x-rays which did not demonstrate any cardiopulmonary
disorders. He opined that appellant had acid reflux with silent aspiration of acid leading to
gastroesophageal reflux symptoms with chronic cough.
By letter dated October 29, 2008, the Office requested additional medical evidence in
support of appellant’s claimed period of disability and allowed 30 days for a response. Appellant
submitted a December 12, 2007 report from Dr. Dhawan regarding appellant’s hospitalization for
a bronchoscopy scheduled that day. On December 17, 2008 Dr. Dhawan noted that there were
periods that appellant could not talk without coughing and that his job required the ability to
speak. He stated that appellant had sporadic periods of disability. In notes dated January 8 and
28, 2008, Dr. Dhawan diagnosed chronic cough.
By decision dated January 23, 2009, the Office authorized compensation for eight hours
on December 12, 2007 and for four hours on January 8 and September 16, 2008 for appellant’s
medical appointments. It requested additional medical evidence to support any other periods of
disability.
Appellant filed a claim for compensation on February 6, 2009 and requested wage-loss
compensation from December 5, 2007 through June 13, 2008. On February 2, 2009 Dr. Dhawan
reiterated that he treated appellant on December 5, 2007, January 21, June 19 and
September 16, 2008.
He indicated generally that appellant was totally disabled from
December 5, 2007 through January 8, 2008.
In a March 27, 2009 decision, the Office denied appellant’s claim for compensation from
December 1, 2007 through September 6, 2008. Appellant requested an oral hearing that was
held on August 11, 2009.
By decision dated October 23, 2009, an Office hearing representative found that appellant
did not establish that he was totally disabled after December 1, 2007 due to his accepted
respiratory condition and affirmed the March 27, 2009 decision.
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act1 has the
burden of establishing the essential elements of his or her claim, including that any disability or
1

5 U.S.C. §§ 8101-8193.

2

specific condition for which compensation is claimed is causally related to the employment
injury.2 The term disability is defined as the incapacity because of an employment injury to earn
the wages the employee was receiving at the time of the injury, i.e., a physical impairment
resulting in loss of wage-earning capacity.3
Whether a particular injury causes an employee to be disabled for employment and the
duration of that disability are medical issues, which must be proved by a preponderance of the
reliable, probative and substantial medical evidence.4 Findings on examination are generally
needed to support a physician’s opinion that an employee is disabled for work. When a
physician’s statements regarding an employee’s ability to work consist only of repetition of the
employee’s complaints that she hurt too much to work, without objective findings of disability
being shown, the physician has not presented a medical opinion on the issue of disability or a
basis for payment of compensation.5 The Board will not require the Office to pay compensation
for disability in the absence of any medical evidence directly addressing the specific dates of
disability for which compensation is claimed. To do so would essentially allow employees to
self-certify their disability and entitlement to compensation.6
Causal relationship is a medical issue and the medical evidence required to establish
causal relationship is rationalized medical evidence.7 Rationalized medical evidence is medical
evidence, which includes a physician’s rationalized medical opinion on the issue of whether
there is a causal relationship between the claimant’s diagnosed condition and the implicated
employment factors. The opinion of the physician must be based on a complete factual and
medical background of the claimant, must be one of reasonable medical certainty and must be
supported by medical rationale explaining the nature of the relationship between the diagnosed
condition and the specific employment factors identified by the claimant.8 Neither the fact that a
disease or condition manifests itself during a period of employment nor the belief that the disease
or condition was caused or aggravated by employment factors or incidents is sufficient to
establish causal relationship.9

2

G.T., 59 ECAB ___ (Docket No. 07-1345, issued April 11, 2008); Kathryn Haggerty, 45 ECAB 383 (1994);
Elaine Pendleton, 40 ECAB 1143 (1989).
3

20 C.F.R. § 10.5(f); see, e.g., Cheryl L. Decavitch, 50 ECAB 397 (1999) (where appellant had an injury but no
loss of wage-earning capacity).
4

See Fereidoon Kharabi, 52 ECAB 291 (2001).

5

Id.

6

Id.

7

Jacqueline M. Nixon-Steward, 52 ECAB 140 (2000).

8

Leslie C. Moore, 52 ECAB 132 (2000).

9

Dennis M. Mascarenas, 49 ECAB 215 (1997).

3

ANALYSIS
The Office accepted that appellant sustained bronchitis, pneumonitis and chronic rhinitis.
Appellant claimed wage-loss compensation from December 1, 2007 through September 6, 2008.
The Office authorized intermittent hours of disability for his medical appointment. It denied
further wage loss finding that appellant had not established disability after December 1, 2007.
The reports from Dr. Dhawan, a Board-certified pulmonologist, dated December 12
and 17, 2007 noted that there were periods when appellant could not speak without coughing.
Dr. Dhawan stated only that appellant had sporadic periods of disability but did not further
identity any dates of disability due to the accepted conditions. On January 8 and 28, 2008 he
diagnosed chronic cough. On February 27, 2008 Dr. Dhawan again noted appellant’s chronic
cough but attributed appellant’s condition to acid reflux and gastroesophageal reflux symptoms.
On February 2, 2009 he listed the dates he treated appellant and stated generally that appellant
was totally disabled from December 5, 2007 through January 8, 2008. Dr. Dhawan did not
otherwise address appellant’s disability due to the accepted condition of bronchitis, pneumonitis
and chronic rhinitis. Moreover, he attributed appellant’s disability to acid reflux and chronic
cough. Dr. Dhawan did not adequately explain why appellant was totally disabled for work due
to his accepted conditions. His reports are not sufficient to establish the period of disability
claimed.
On December 20, 2007 Dr. Magdycz, a Board-certified otolaryngologist, reported a
history that appellant had been coughing for 10 to 11 weeks and found that he was running a
fever. He diagnosed acute chemical bronchitis, bronchiectasis, asthma, dyspnea, chronic rhinitis
and pulmonary nodules found on x-ray as well as “other disease of the vocal cords.” While this
report establishes that appellant was disabled for work on December 20, 2007, Dr. Magdycz did
not sufficiently address how appellant’s accepted bronchitis, pneumonitis and chronic rhinitis
caused disability for the other period of time claimed. He provided a general statement regarding
disability but did not offer any medical reasoning to support that appellant’s fever and resulting
disability was caused or contributed to by the accepted employment-related conditions rather
than the other diagnoses he provided. Without a clear statement of the cause of appellant’s
disability for work and supportive medical reasoning, the report of Dr. Magdycz does not
establish appellant’s claim.
CONCLUSION
The Board finds that appellant failed to establish that he was totally disabled on or after
December 1, 2007 due to his accepted employment conditions.

4

ORDER
IT IS HEREBY ORDERED THAT the October 23, 2009 decision of Office of
Workers’ Compensation Programs is affirmed.
Issued: October 12, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

5

